Citation Nr: 0941887	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with mild to minimal broad based disc bulge at L4-5 
and L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, continued the 
20 percent evaluation for the Veteran's service-connected 
lumbar spine disorder and also denied his claim for TDIU 
benefits.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbosacral strain with mild to minimal broad based disc 
bulge at L4-5 and L5-S1 has not been manifested by severe 
limitation of lumbar motion; a severe intervertebral disc 
syndrome; forward flexion of the thoracolumbar spine to 30 
degrees or less; ankylosis of the thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 4 
but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain with mild to minimal broad based disc 
bulge at L4-5 and L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes (Codes) 
5237, 5242, 5243 (2009), 38 C.F.R. § 4.71a, Codes 5292, 5293, 
5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in correspondence dated in July 2002 and 
April 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA did fail 
to provide the Veteran with notice of the rating criteria 
that would be needed to obtain a higher evaluation for the 
service-connected low back disability and how disability 
evaluations and effective dates are assigned prior to the 
September 2002 rating decision on appeal.  However, in the 
February 2004 statement of the case (SOC), the Veteran was 
provided with notice of the specific rating criteria for 
evaluating disease or injuries of the spine.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  See also Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
Also, in a January 2009 letter, VA provided the Veteran with 
notice of how disability evaluations and effective dates are 
assigned.  The claim was subsequently readjudicated in 
subsequent supplemental statements of the case (SSOCs).  
Thus, any prejudice to the Veteran for these errors was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case 
is sufficient to cure a timing defect).


VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including VA treatment records, and as 
warranted by law, affording VA examinations.  The Veteran was 
also provided with a hearing before the Board in July 2009.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.


Factual Background

Historically, service connection for mechanical low back pain 
was granted by means of a February 1992 rating decision and 
the RO assigned a zero percent evaluation, effective July 24, 
1991 (pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295).  
The Veteran did not appeal this decision.  In June 1996 the 
RO increased the evaluation to 10 percent, effective from 
March 23, 1996.  The rating was again increased, in June 
1998, to 20 percent effective from January 9, 1998.  The 
Veteran has remained at the 20 percent evaluation since that 
time.  The September 2002 rating decision utilized Diagnostic 
Codes 5295 and 5293.  See 38 C.F.R. § 4.71a.  

The Veteran filed a claim for increase in April 2002.  In the 
September 2002 rating decision on appeal, the RO continued 
the 20 percent evaluation for the Veteran's service-connected 
low back disorder, now recharacterized as lumbosacral strain 
with mild to minimal broad based disc bulge at L4-5 and L5-
S1.  The Veteran argues he warrants a higher rating.

An April 2002 VA outpatient treatment record shows that the 
Veteran reported injuring his back in late February, and that 
the pain had persisted since that time.  He complained of 
pain radiating down his left leg.  Lower back pain with 
possible lumbar radiculopathy was diagnosed.  

A claim for disability insurance benefits received in April 
2002 shows that the Veteran incurred a work-related low back 
injury in February 2002; lumbar radiculopathy was diagnosed.  

June 2002 VA MRI (magnetic resonance imaging) test findings 
showed minimal broad-based disc bulge at L4-5, mild broad-
based disc bulge at L5-S1, and mild bilateral facet 
hypertrophic changes at L4-5 and L5-S1.  

The report of an August 2002 orthopedic examination shows 
that the Veteran complained of right side low back pain which 
radiated down his left leg.  He added that twisting, lifting, 
and bending aggravated his symptoms.  The Veteran denied 
having an altered gait.  Examination of the lumbar spine 
showed normal lordosis.  Range of motion testing revealed 
thoracic spine flexion to 45 degrees, hyperextension to zero 
degrees, right lateral flexion to 5 degrees, and left lateral 
flexion to 10 degrees.  Bilateral rotation was to 20 degrees 
with pain.  Muscle strength was 5 of 5.  No instability, 
crepitus, or tenderness on palpation with the Veteran supine.  
The Veteran's gait was abnormal; he favored his left leg.  X-
ray examination showed mild scoliosis with very mild facet 
arthropathy.  

A January 2003 private medical report of occupational injury 
or illness shows that the Veteran incurred a lifting injury 
in February 2002.  He complained of low back, right shoulder, 
and left knee pain.  He was noted to be unable to do any 
activity requiring bending, lifting, stooping, prolonged 
sitting, standing, walking, or heavy lifting.  Lumbar spine 
range of motion was reduced to 60 percent of normal.  
Straight leg raising on the right was to 80 degrees, and to 
60 degrees on the left.  The supplied diagnosis was 
lumbosacral strain/sprain disorder associated with 
lumbosacral disc syndrome and lumbosacral radiculopathy.  The 
report noted that the Veteran was unable to return to work 
until March 2003.  

The report of a May 2003 VA orthopedic examination notes that 
the Veteran had been medically discharged from the service 
due to low back pain and left knee issues, and that he was in 
receipt of Worker's Compensation benefits for the past 14 
months due to a re-injury of his back.  He complained of an 
overall worsening of his back symptoms since his service 
discharge.  He added that the pain radiated into his left 
posterior thigh.  The Veteran gave a history of intermittent 
periods of bedrest under physicians' care.  The examiner 
commented that the Veteran's symptoms were compatible with 
radiculopathy and not with peripheral neuropathy.  

Examination revealed a slight antalgic gait favoring the left 
lower extremity.  No point tenderness to palpation of the 
paravertebral musculature in the neck or thoracic spine.  
There was also no paravertebral lumbar muscle tenderness to 
palpation or spasm.  Forward flexion was to 70 degrees, with 
pain becoming greater after 40 degrees.  Extension of the 
back was limited to 15 degrees with pain.  Right lateral 
bending was to 25 degrees, and left lateral bending was to 35 
degrees.  The supplied diagnoses included degenerative disc 
disease at L4-5, L5-S1, with L5-S1 radiculopathy to the left 
lower extremity, and mild facet degenerative joint disease of 
the lumbar spine.  Contemplating DeLuca factors, added the 
examiner, was 20 degrees loss of flexion, and five degrees 
loss of extension and lateral bending due to flare-up of pain 
with excess of fatigability due to repetitive motion.  No 
weakened movement or incoordination was present.  

A March 2005 private examination report shows low back 
findings including reduced range of motion to 75 percent of 
normal.  Lumbosacral disc syndrome with associated sprain-
strain disorder and radiculopathy was diagnosed.  

A January 2006 medical report completed by a private 
orthopedic surgeon shows that he commented that 50 percent of 
the Veteran's spinal disability was attributable to his 
February 2002 injury, with the other 50 percent being due to 
pre-existing nonindustrial conditions and factors.  

The report of a September 2007 VA orthopedic examination 
shows that Veteran provided a history of reduced motion, 
stiffness, weakness, spasm, and pain.  He added that the pain 
radiated into his left leg.  The examiner commented that 
there was no claim for intervertebral disc syndrome that 
required bed rest prescribed by a physician and treated by a 
physician.  Examination showed no thoracic spine spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
Range of motion testing revealed thoracolumbar spine flexion 
to 90 degrees, extension to 20 degrees, bilateral flexion to 
25 degrees, and bilateral rotation to 60 degrees.  All motion 
tests elicited pain.  The provided diagnosis was low back 
strain.  The examiner commented that the Veteran had never 
been prescribed bedrest by a physician but rather only to 
remain at home because of the magnitude of the treatment 
program.  The Board parenthetically observes that what appear 
to be prescription forms written by a private physician, 
dated in November 2003 and March 2004, shows that the Veteran 
was ordered bedrest with the use of medications.  No length 
of time for the ordered bedrest was noted.  The examiner also 
commented that the Veteran had been unemployed since his 
post-service back injury in February 2002, and that this 
injury was the cause of most of his current discomfort as he 
had been fully employed following his service discharge until 
the incurrence of the injury.  

The Veteran was also afforded a VA orthopedic examination in 
October 2008.  He complained of a constant achy pain in his 
low back, including radiating into his left lower extremity.  
The Veteran did mention that his back was doing well until he 
incurred a work-related injury.  He added that his military-
related back injury was minimal and that he was quite 
functional following that injury.  He also complained of 
weakness, stiffness, fatigue, and lack of endurance but 
denied swelling, heat, redness, instability, or locking.  
Epidural injections reportedly provided some temporary 
relief.  Examination showed no spasm of the thoracolumbar 
spine.  Flexion was to 70 degrees, extension to 20 degrees, 
bilateral flexion to 20 degrees, and bilateral lateral 
rotation to 40 degrees.  Most motion tests caused pain.  
Straight leg raising caused bilateral pain.  Sensation was 
normal to light touch and pressure in the lower extremities.  
A diagnosis of chronic lumbar strain with mild to minimal 
broad-based disc bulges at L4-5 and L5-S1 with left lower 
extremity radiculopathy of the L3 distribution.  In fact, an 
increase of range of motion was demonstrated on bilateral 
repetitive lateral flexion testing.  Mild fatigability, 
weakness, and lack of endurance of the thoracolumbar 
musculature due to disuse was observed, with no 
incoordination.

A June 2009 private medical examination report notes the 
presence of reduced low back range of motion in all planes to 
70 percent of normal.  Tender and painful bilateral 
paraspinal muscular spasms were noted at S1.  The examiner 
commented that the Veteran remained temporarily totally 
disabled and unable to return to work until September 2009.  

The Veteran testified before the undersigned in July 2009 
that his recent VA examination was inadequate.  To this, he 
noted that he used a cane all of the time, while the 
examination report allegedly stated that he was not using an 
assistive device.  See page eight of hearing transcript 
(transcript).  The Board notes that the October 2008 VA 
examination report includes a comment made by the examiner 
that the Veteran used a cane when he goes out for a walk.  
His representative argued that a new examination should be 
ordered.  See page 10 of transcript.  The Veteran also 
informed the undersigned that he had muscle spasms, which 
lasted from one to three hours.  See page 11 of transcript.  


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally were revised while the 
appeal was pending effective September 23, 2002, and 
September 26, 2003, respectively.  Prior to the effective 
date of any change in law only the old rating criteria may be 
considered.  On and after the effective date of the new 
criteria only that new criteria may be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 20 percent rating 
required a moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent rating required a severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating was assignable for 
an intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that a 20 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  An evaluation of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.

The criteria in effect prior to September 26, 2003, also 
included 38 C.F.R. § 4.71a, Code 5292 for ratings based on 
limitation of lumbar spine motion.  A 20 percent rating was 
warranted when limitation was moderate, and a maximum 40 
percent rating was warranted when limitation was severe.  

The general rating criteria for rating disabilities of the 
spine, were revised effective September 26, 2003.  The 
revised criteria effective September 26, 2003 include 38 
C.F.R. § 4.71a, Code 5243, which provides that an 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
where the combined range of the thoracolumbar spine is not 
greater than 120 degrees, or with muscle spasm  or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or for favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  Note 2. following the 
General Rating Formula.  38 C.F.R. § 4.71a (2008).

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2008), and 38 C.F.R. § 4.71a, 5286 and 5289 
(2003) based on ankylosis of the spine, in 


this case ankylosis has never been shown.  Ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the Veteran's service-
connected lumbosacral strain with mild to minimal broad based 
disc bulge at L4-5 and L5-S1, whether the old or the new 
regulations apply.  

Considering Diagnostic Code 5292, in conjunction with the 
numerous range of motion study findings reported above - both 
VA and private -- the Veteran, with the single isolated 
exception of those documented as part of his August 2002 VA 
examination, has not had a severe limitation of lumbar motion 
throughout the appeal.

Considering Diagnostic Code 5293, the Board finds this 
Diagnostic Code does not assist the Veteran in obtaining an 
evaluation in excess of 20 percent.  Specifically, while the 
Veteran claims that he has a neurological deficit associated 
with his service-connected disability (here, radiating pain 
into his lower extremity), the Board first observes that he 
has been separately service-connected for left lower 
extremity radiculopathy.  See November 2003 RO rating 
decision.  On these facts, the Veteran did complain of 
radiating pain in the course of both August 2002 and May 2003 
VA orthopedic examinations.  No spasm was shown on the May 
2003 examination.  Clearly, at no pertinent time has the 
Veteran's symptoms been reflective of severe intervertebral 
disc syndrome, manifested by recurring attacks with 
intermittent relief.  Thus, a higher evaluation under the 
former Diagnostic Code 5293 is not warranted.

If applying the criteria under Diagnostic Code 5295, the 
preponderance of the evidence is against a finding that the 
Veteran has a severe lumbosacral strain.  In the August 2002 
VA examination report, the Veteran denied an altered gait, 
and the examiner stated the lumbar spine showed normal 
lordosis.  The Board does note that in May 2003 a slight 
antalgic gait was present; however, this does not rise to the 
level of severity necessary for the assignment of a 40 
percent rating under Diagnostic Code 5295.  Thus, there is no 
evidence of listing of the whole spine to opposite side or 
positive Goldthwaite's sign.  As the evidence is otherwise 
against finding that his low back disorder was characterized 
as equivalent to a severe lumbosacral strain, a rating in 
excess of 20 percent under Diagnostic Code 5295 is not 
warranted.

If the Board applies the criteria in effect as of September 
2002, an evaluation in excess of 20 percent is also not 
warranted.  The Board is aware of the above-noted private 
medical prescription forms dated in November 2003 and March 
2004, which show that the Veteran was ordered to bedrest in 
conjunction with medication use.  Though this contrasts with 
several observations made by VA examiners as to the Veteran's 
not having been ordered such bedrest, in any event, these two 
bedrest orders in no way equate to a finding of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Thus, a rating in excess of 20 percent under Diagnostic Code 
5243 is not appropriate.  

If the Board applies the criteria in effect as of September 
2003, an evaluation in excess of 20 percent is also not 
warranted.  In order to warrant a rating in excess of 20 
percent under the current criteria for rating diseases and 
injuries of the spine, the evidence must show that the 
Veteran's low back disability is productive of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or productive of ankylosis in the thoracolumbar spine.  
As already reported above within the factual discussion of 
this case, the Veteran's flexion has been, at worst, 45 
degrees throughout the appeal period.  Also, ankylosis is 
clearly not demonstrated.  Therefore, an evaluation in excess 
of 20 percent would not be warranted under Diagnostic Code 
5237.

In considering the holding in DeLuca, 8 Vet. App. 202, the 
evidence of record demonstrates that the Veteran has 
exhibited lower back tenderness and reported pain and 
intermittent spasms.  He has essentially stated that he has 
much more severe low back problems than the 20 percent 
evaluation contemplates.  Even when functional impairment due 
to pain is considered, in contemplating the above-discussed 
comprehensive medical record, the evidence of record clearly 
shows that the limitation in the Veteran's range of spine 
motion does not even remotely approximate the criteria for an 
evaluation higher than 20 percent.  In the Board's opinion, 
even when the Veteran's subjective complaints of pain, 
tenderness and weakness are considered, the objective 
functional impairment associated with his limitation in his 
range of lumbar motion cannot be characterized as severe.  
DeLuca.  Finally, the new criteria specifically provide that 
the rating criteria are controlling whether with or without 
lumbar pain, stiffness, or spinal aching.

Thus, whether the Board applies the old or the new criteria 
during the appeal period, the preponderance of the evidence 
is against an evaluation in excess of 20 percent for 
lumbosacral strain with mild to minimal broad based disc 
bulge at L4-5 and L5-S1.

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected low back disability alone, or 
frequent periods of hospitalization.  With respect to 
hospitalization, there has been none.  While employment has 
clearly been made more difficult by the Veteran's service-
connected lumbar spine disorder (to this, the Board is 
mindful that the Veteran has been unable to work for a 
significant period due to a Workers' Compensation-related 
injury sustained in 2002 - which included physical 
disabilities other than the Veteran's lumbar spine), this 
alone does not present an exceptional or unusual disability 
picture.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  For 
these reasons, the Board finds that referral of the Veteran's 
low back disorder for extraschedular consideration pursuant 
to 38 C.F.R. § 3.321(b)(1) is not warranted.

In light of the foregoing, the clinical findings preponderate 
against entitlement to an evaluation in excess of 20 percent 
for lumbosacral strain with mild to minimal broad based disc 
bulge at L4-5 and L5-S1.  Hence, the Veteran's claim for an 
increased rating is denied.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107.

ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with mild to minimal broad based disc 
bulge at L4-5 and L5-S1 is denied.


REMAND

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The record shows that the Veteran is currently unemployed.  
This current unemployment stems from his incurring a work-
related injury in 2002.  The Veteran himself has conceded 
that his back did well until his work-related injury.  He 
nevertheless alleges that his service-connected disabilities 
prevent him from obtaining gainful employment.  While the 
Veteran has been afforded several VA orthopedic examinations 
pertaining to the rating of his service-connected lumbar 
spine disorder, an opinion as to his unemployability and the 
effect of his service connected disabilities on his 
employability has not been rendered.  Moreover, the Board 
notes that the Veteran, in the course of his hearing before 
the undersigned in July 2009, testified that his service-
connected left knee, left lower extremity radiculopathy, and 
tinnitus disabilities affected his inability to work.  See 
pages 17 through 19.  The Board finds that the Veteran should 
be afforded an appropriate VA examination to determine 
whether he is unable to secure or maintain gainful employment 
as a result of his service-connected disabilities.  See 
Friscia.

Accordingly, the case is REMANDED for the following action:

1.  All updated VA and private treatment 
records pertaining to the Veteran's 
service-connected disabilities should be 
obtained for inclusion in the claims 
folder.

2.  The RO/AMC should schedule the 
Veteran for an appropriate VA examination 
to determine the effect of his service-
connected compensable disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities (which 
include lumbar strain with mild to 
minimal broad based disc bulge at L4-5 
and L5-S1, left knee retropatellar 
syndrome, left lower extremity 
radiculopathy, recurrent tinnitus, and 
bilateral hearing loss).  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

3.  The RO/AMC should notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the TDIU claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO/AMC should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If additional evidence or information 
received triggers a need for further 
development or assistance under VCAA, 
such as providing the Veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
such development must be undertaken by 
VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2009).

6.  Then, following completion of all 
indicated development, the RO/AMC should 
readjudicate the developed claim of 
entitlement to TDIU benefits in light of 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


